Citation Nr: 0411241	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  02-20 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen 
a claim for service connection for an acquired psychiatric 
disorder, other than post-traumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to reopen 
a claim for service connection for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to June 1968.  
This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which declined to reopen the veteran's claim of entitlement to 
service connection for a nervous condition. 

The issue involving service connection for an acquired psychiatric 
disorder, other than PTSD, is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  An unappealed June 1970 rating decision denied the veteran's 
claim of entitlement to service connection for a nervous condition 
on the basis that there was no evidence of depression or 
psychosis.

2.  The evidence introduced into the record since the June 1970 
rating decision shows that the veteran has been diagnosed with 
dysthymia and schizoaffective disorder.  

3.  An unappealed January 1997 rating decision denied the 
veteran's claim of entitlement to service connection for PTSD on 
the basis that no such diagnosis was contained in the record. 

4.  The evidence introduced into the record since the January 1997 
rating decision does not show that the veteran has been diagnosed 
with PTSD.  




CONCLUSIONS OF LAW

1.  The June 1970 rating decision which denied service connection 
for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  The additional evidence presented since the June 1970 rating 
decision is new and material, and the claim for service connection 
for an acquired psychiatric disorder, other than PTSD, is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 
C.F.R. §§ 3.102, 3.156, 3.159 (2003).  

3.  The January 1997 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2003).

4.  The additional evidence presented since the January 1997 
rating decision is not new and material, and the claim for service 
connection for PTSD is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his claims for service connection 
for acquired psychiatric disorder and for PTSD.  In the interest 
of clarity, the Board will initially discuss whether these issues 
have been properly developed for appellate purposes.  The Board 
will then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 2000.  
The VCAA provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence necessary 
to substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of the evidence and 
information necessary to substantiate his claims and inform him 
whether he or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
veteran was informed of the evidence needed to substantiate his 
claims by means of a September 2002 rating decision, a November 
2002 statement of the case, and a February 2002 letter by the RO.  

The Board finds that the rating decision informed the veteran of 
the basis for the denial of his claims and of the type of evidence 
that he needed to submit.  The statement of the case also notified 
the veteran of all regulations pertinent to his claims, informed 
him of the reasons for the denials, and provided him with 
additional opportunity to present evidence and argument in support 
of his claims.  In addition, the RO advised the veteran in a 
February 2004 letter of the evidence necessary to reopen his 
claims and of the respective duties of the VA and of the veteran 
in obtaining that evidence.  The veteran also was specifically 
advised of the provisions of the VCAA by the RO.  Therefore, the 
Board finds that the rating decision, the statement of the case, 
and related letters provided to the veteran specifically satisfy 
the notice requirements of 38 U.S.C.A. § 5103 of the new statute. 

The Board notes that the RO's February 2004 letter was provided to 
the veteran after the RO's initial adjudication of his claims.  In 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), however, the 
United States Court of Appeals for Veterans Claims (Court) held 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO decision 
on a claim for VA benefits.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this case 
was harmless error.  While the notice provided to the veteran was 
not given prior to the first RO adjudication of the claim, the 
notice was provided by the RO, which fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to respond to 
the VA notices.  In response to the VA notices, moreover, the 
veteran and his representative have not indicated that there is 
any additional evidence that needs to be obtained in order to 
fairly decide his claims.  Under these circumstances, the Board 
finds that the veteran will not be prejudiced by the Board 
proceeding with a decision, and that no useful purpose would be 
served by returning this case to the RO to reissue notice that has 
already been provided.

The VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.  However, the VCAA appears to have left intact the 
requirement that a veteran present new and material evidence to 
reopen a final decision under 38 U.S.C.A. § 5108 before the Board 
may determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of the claim.  38 U.S.C.A. § 5103A(f); see 
also Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 2003) 
(holding that, in the absence of new and material evidence, VA is 
not required to provide assistance to a claimant in attempting to 
reopen a previously disallowed claim).  In any event, the veteran 
has not made the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide the claims.  Therefore, 
the record is complete and the case is ready for appellate review.  

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for an Acquired Psychiatric 
Disorder, Other than PTSD  

The veteran is seeking service connection for an acquired 
psychiatric disorder.  Service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  Certain chronic diseases, including 
psychosis, may be presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  If a condition noted during 
service is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for service 
connection.  See 38 C.F.R § 3.303(b) (2003).

In January 1970, the veteran filed a claim for, in pertinent part, 
a nervous condition.  The RO in a February 1970 rating decision 
rendered for hospitalization and treatment purposes only found 
that service connection was not in order for a psychosis.  In that 
decision, the RO, apparently on the basis of incomplete records, 
noted that the veteran had been admitted to a VA hospital in 
October 1969 for schizophrenic reaction, chronic, undifferentiated 
type.  The RO concluded that this condition was not shown to have 
been present in service or within one year of service.  In a June 
1970 rating decision for purposes of service connection, the RO 
found that service connection for compensation purposes was not in 
order.  Apparently, the RO, at that time, had obtained more 
complete records of the veteran's 1969 hospitalization then was of 
record at the time of the February 1970 decision.  The RO pointed 
out that the initial diagnosis of schizophrenic reaction was never 
subsequently confirmed and that the only diagnosis in that report 
pertained to alcoholism.  It thus appears that the RO denied the 
veteran's claim in June 1970 on the basis that no current 
disability involving an acquired psychiatric disorder was shown 
and that alcoholism was instead shown.  

The veteran was notified of that decision and of his appellate 
rights in a letter dated June 1970; however, he did not seek 
appellate review within one year of notification.  Therefore, that 
decision is final and not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
20.302, 20.1103.

In July 2002, the veteran attempted to reopen his claim for 
service connection for an acquired psychiatric disorder on the 
basis of new and material evidence.  Under VA law and regulation, 
if new and material evidence is presented or secured with respect 
to a final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  When a 
claim to reopen is presented, a two-step analysis is performed.  

The first step is to determine whether the evidence presented or 
secured since the last final disallowance of the claim is "new and 
material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) 
(en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).  

In this regard, the Board notes that the provisions of 38 C.F.R. § 
3.156(a) were revised, effective August 29, 2001.  The revised 
regulations require that evidence raise a reasonable possibility 
of substantiating the claim in order to be considered "new and 
material," and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  These regulatory revisions apply to claims filed on or 
after August 29, 2001.  The veteran filed an application to reopen 
his claim, most recently in July 2002.  As a result, the amended 
regulatory provisions governing new and material evidence are 
applicable to the veteran's claim to reopen.  It is noted that the 
RO did provide the veteran with the amended regulation.

According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, related to an 
unestablished fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a) (2003).  New and material evidence cannot be cumulative 
or redundant.  Id.  

Next, if VA determines that the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the duty 
to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second 
step becomes applicable only when the preceding step is satisfied.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim cannot be 
reopened.  See (Russell) Smith v. West, 12 Vet. App. 312, 314 
(1999).

The evidence associated with the claims file since the June 1970 
rating decision indicates that the veteran has a current 
psychiatric disorder.  A March 1995 psychiatric evaluation report 
from Hegira Programs Inc. lists a diagnosis of schizoaffective 
disorder.  A December 1996 VA examination report also lists a 
diagnosis of dysthymia.  These records are new because they were 
not in existence at the time of the June 1970 rating decision.  
These records are also material, as they now show that the veteran 
has been diagnosed with a psychiatric disorder.  Hodge, 155 F.3d 
at 1363 (Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be enough 
to convince the Board to grant a claim).  Accordingly, the claim 
for service connection for an acquired psychiatric disorder, other 
than PTSD, is reopened. 

Although the newly submitted evidence is sufficient to reopen the 
veteran's claim, it is not enough to convince the Board to grant 
service connection at this time.  The Board finds that it cannot, 
at this point, adjudicate the reopened claim because further 
assistance to the veteran is required.  This is discussed in the 
remand section below.  The Board notes that the primary reason for 
a remand is that additional development is warranted pursuant to 
the Veterans Claims Assistance Act of 2000.  

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for PTSD

The veteran is also seeking service connection for PTSD.  Service 
connection for PTSD requires the following three elements: [1] a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), [2] credible supporting evidence 
that the claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service stressor(s).  
See 38 C.F.R. § 3.304(f) (2003).

The RO denied the veteran's claim for service connection for PTSD 
in a January 1997 rating decision on the basis that the record did 
not contain a diagnosis of PTSD.  The veteran was notified of that 
decision and of his appellate rights in a January 1997 letter, but 
did not seek appellate review within one year of notification.  
Therefore, that decision is final and not subject to revision upon 
the same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.

In July 2002, the veteran attempted to reopen his claim for 
service connection for PTSD on the basis of new and material 
evidence.  However, none of the evidence submitted by the veteran 
since the January 1997 final decision includes a diagnosis of 
PTSD.  First, the veteran submitted photocopies of his service 
medical records, which are cumulative of evidence considered by 
the RO in its January 1997 decision.  The veteran also submitted 
VA outpatient treatment records dated from 1998 to 2002 and a 
March 1995 psychiatric evaluation report from Hegira Programs Inc.  
Although new, none of these records includes a diagnosis of PTSD.  
Accordingly, the Board finds that these records are not so 
significant that they must be considered in order to decide the 
merits of the veteran's claim concerning service connection for 
PTSD.  As such, they are not material as defined under 38 C.F.R. § 
3.156. 

The Board has also considered the veteran's own lay statements in 
support of his claim.  The Board emphasizes that any statement by 
the veteran cannot be deemed material as defined under 38 C.F.R. § 
3.156.  Evidence is probative when it "tend[s] to prove, or 
actually prov[es] an issue."  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), citing Black's Law Dictionary 1203 (6th ed. 1990).  To 
be "material" existing evidence must, by itself or when considered 
with previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  
The veteran's lay statements fail to meet either test.  The Court 
has held that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  
Here, the record does not reflect that the veteran possesses 
medical training and expertise in the field of mental health.  

As a whole, the evidence received since the January 1997 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  Therefore, the 
appeal is denied.  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to reopen his claim.  
See Graves v. Brown, 8 Vet. App. 522, 524 (1996). 


ORDER

New and material evidence has been submitted to reopen the claim 
for service connection for an acquired psychiatric disorder, other 
than PTSD, and, to this extent only, the appeal is granted.

New and material evidence not having been submitted to reopen a 
claim for service connection for PTSD, the appeal is denied.


REMAND

The Board finds that additional development is required before it 
can adjudicate the veteran's claim for service connection for an 
acquired psychiatric disorder, other than PTSD. 

The veteran's service medical records include an October 1966 
examination report, wherein the examining physician noted the 
veteran's complaints of occasional anxiety about various problems 
that would interfere with his ability to sleep.  After service, 
the veteran was hospitalized in October 1969 and again in June 
1972 for alcohol and drug dependence.  The veteran has recently 
been diagnosed with dysthymia and schizoaffective disorder.  In 
light of this evidence, the Board finds that the veteran should be 
afforded a VA psychiatric examination to determine whether he 
suffers from a current psychiatric disorder which had its onset in 
service. 

Accordingly, the case is REMANDED to the RO for the following 
action.  

1.  The veteran should be scheduled for a VA psychiatric 
examination to determine the nature and etiology of any 
psychiatric disorder(s) identified.  The claims file and a copy of 
this remand should be made available to and reviewed by the 
examiner.  Following a review of the record and a mental status 
examination, the examiner should provide an opinion as to whether 
it is at least as likely as not (50 percent probability or 
greater) that the veteran has a current psychiatric disorder as a 
result of service.  A complete rationale for any opinion expressed 
must be provided.

2.  The RO should then review the examination report to ensure 
that it is in complete compliance with this remand.  If deficient 
in any manner, the RO must implement corrective procedures at 
once.  The RO should also review the file and undertake any 
additional development necessary to comply with the Veterans 
Claims Assistance Act of 2000.

3.  Thereafter, the RO should adjudicate the issue of entitlement 
to service connection for an acquired psychiatric disorder, other 
than PTSD.  If the benefit sought is not granted, the veteran and 
his representative should be furnished with a supplemental 
statement of the case and be afforded the applicable opportunity 
to respond before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence.  The 
Board does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran has 

the right to submit additional evidence and argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



